DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-9, 15, 31-40, 42, 44, 115 and 116 are allowable.  Claims 4-9, previously withdrawn from consideration as the result of a restriction requirement, have been amended to require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Group I and Group II, as set forth in the Restriction Requirement mailed on 7/6/2021, is hereby withdrawn and claims 4-9 are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
In view of the withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215; 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims was given in an interview with Applicant’s representative Robert Mayer (USPTO Reg. No. 38,544) on 7/20/2022 (see attached interview summary).

Amendment to the Title
The title is amended as follows:
-- IMAGING INSTRUMENT HAVING OBJECTIVE AXIS AND LIGHT SHEET OR LIGHT BEAM PROJECTOR AXIS INTERSECTING AT LESS THAN 90 DEGREES --

Claim Amendments
The fourth clause of Claim 4 is amended to add the word “first”, and Claim 7 is amended to add the word “light”, as follows:

Claim 4.  (Currently Amended)  An microscope comprising:
an imaging component, with an imaging objective, and a first light sheet projector located on a same side of a sample region;
the imaging objective and first light sheet projector having respective axes that intersect in the sample region at an angle of less than 90 degrees;
a sample support positioned to hold a sample in said sample region;
the first light sheet projector having light scanning and focusing optics to permit the selection of an axial position of a light sheet beam waist and the selection of a position of the light sheet along an axis perpendicular to the light sheet propagation direction;
a controller connected to control the light scanning and focusing optics to translate the beam waist along a linear path;
the imaging objective optical axis being perpendicular to said linear path.

Claim 7.  (Currently Amended)  The microscope of claim 4, further comprising a second light sheet projector with an optical axis forming an angle with said imaging objective optical axis equal to an angle formed by said first light sheet projector optical axis with said imaging objective optical axis.

Allowable Subject Matter
Claims 4-9, 15, 31-40, 42, 44, 115 and 116 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 4, although the prior art discloses various microscopes, including:

an imaging component, with an imaging objective, and a first light sheet projector;
the imaging objective and first light sheet projector having respective axes that intersect;
a sample support positioned to hold a sample in said sample region;
the first light sheet projector having light scanning and focusing optics to permit the selection of an axial position of a light sheet beam waist and the selection of a position of the light sheet along an axis perpendicular to the light sheet propagation direction;
a controller connected to control the light scanning and focusing optics to translate the beam waist along a linear path;
the imaging objective optical axis being perpendicular to said linear path.

The prior art fails to disclose or suggest the above combination of features further comprising:

the imaging component and the first light sheet projector are located on a same side of a sample region, wherein the respective axes of the imaging objective and the first light sheet projector intersect in the sample region at an angle of less than 90 degrees


With respect to Claim 31, although the prior art discloses various imaging instruments, including:


    PNG
    media_image1.png
    89
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    140
    571
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image3.png
    52
    574
    media_image3.png
    Greyscale


With respect to Claims 5-9, 15, 32-40, 42, 44, 115 and 116, these claims each depend from Claim 4 or Claim 31, and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872